         Case 1:16-cr-00085-PGG Document 112 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              -against-
                                                                 ORDER
 JOSUE TORRES,
                                                             16 Cr. 85 (PGG)
                            Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               A conference regarding Defendant’s alleged violations of supervised release will

take place on July 27, 2020 at 10:00 a.m. by telephone. The parties are directed to dial 888-

363-4749 to participate, and to enter the access and security code 6212642. The press and public

may obtain access to the telephone conference by dialing the same number and using the same

access and security code. To the extent that any party’s contact information has changed since

the July 20, 2020 conference, the party must email

GardepheNYSDChambers@nysd.uscourts.gov – no later than July 24, 2020 – the phone number

that the party will be using to dial into the conference so that the Court knows to un-mute that

number. The email should include the case name and case number in the subject line.

Dated: New York, New York
       July 20, 2020

                                              SO ORDERED.



                                              _________________________________
                                              Paul G. Gardephe
                                              United States District Judge
